DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 02/03/2021, 06/08/2020, 03/27/2020, 06/14/2019, and 04/12/2019, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 7, 9, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi et al. (US PGPub 2014/0084686) in view of  Lu et al. (US PGPub 2012/0151028).
As to Claim 1 and 17, Nishibayashi teaches a battery powered device (¶31 teaches “smart meter 121”) comprising: 
a battery (¶31 teaches “battery 124”); 
one or more processors electrically coupled to the battery (¶112 teaches “a general-purpose computer as basic hardware”); 
memory storing instructions executable by the one or more processors to perform operations (¶112 “conversion information storage module 702”) comprising: 
determining a first battery level of the battery at a first time (Figure 8 (a)-(d)); 
selecting one or more data fields, from a plurality of data fields, to include within a message based, at least in part, on the first battery level (¶36 teaches MDMS and ¶83 teaches “different data models/communication protocols such as IEC 61850 which is a power infrastructure standard for control of distribution type power sources, BACnet which is a standard for buildings”); 
transmitting the message (¶88 teaches “instruction message transmitted from an EMS or another power converting apparatus”).
Nishibayashi is silent as to generating the message that includes the one or more data fields, wherein the one or more data fields includes a protocol identifier that provides an indication of the one or more data fields included within the message and a device identifier that identifies the battery powered device; and 

	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.  Nishibayashi teaches that messages are generated and sent through the communication network (Figure 3A; ¶70).  Nishibayashi does teach the use of protocols (¶¶81-82); however, it does not specifically detail how the protocols are used.  Lu is used to show that the skilled artisan knowns a variety of techniques for which to embed headers and identifiers within the protocols such that messages and information may be exchanged.  The skilled artisan is motivated to make this combination to maximize the communication between remote systems and determine maintenance needs.

As to Claim 3,  Nishibayashi teaches wherein selecting the one or more data fields is further based, at least in part, on one or more of a request received from an external device, or a length of time the battery powered device has been in service (Figure 4B and Figure 6).

As to Claim 7, Nishibayashi teaches wherein selecting the one or more data fields includes selecting a consumption data field in response to determining that the first battery level is within a first range of battery levels (Figure 6 (b) and Figure 8 (d)).


receiving at a first time, at a first device, first data associated with a battery powered device, wherein the first data includes a device identifier that identifies the battery powered device and a protocol identifier that identifies first data fields included within the first data (Figure 10, item 1003);
decoding the first data to identify at least one of the first data fields based, at least in part, on the protocol identifier (Figure 17, item 1702; ¶123); 
receiving at a second time, at a second device, second data associated with the battery powered device, wherein the second data includes the device identifier and a second protocol identifier that identifies second data fields that are included in the second data, wherein the second data fields is a subset of the first data fields (Figure 17, item 1702; ¶¶123-125); and 
decoding the second data to identify at least one of the second data fields based, at least in part, on the second protocol identifier (Figure 17, item 1702; ¶¶123-125).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.  Nishibayashi teaches that messages are generated and sent through the communication network (Figure 3A; ¶70).  Nishibayashi does teach the use of protocols (¶¶81-82); however, it does not specifically detail how the protocols are used.  Lu is used to show that the skilled artisan knowns a variety of techniques for which to embed headers and identifiers within the protocols such that messages and information may be exchanged.  The skilled artisan is motivated to make this combination to maximize the communication between remote systems and determine maintenance needs.

.


Allowable Subject Matter
Claims 2, 4-6, 8, 10-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “further comprising: determining a second battery level of the battery at a second time; selecting a subset of the one or more data fields to include within a second message based, at least in part, on the second battery level; generating the second message that includes the subset of the one or more data fields, wherein the subset of the one or more data fields includes a second protocol identifier that provides an indication of the subset of the one or more data fields included within the second message and the device identifier that identifies the battery powered device; and transmitting the second message” as set forth in Claim 2 and in combination with the remaining dependent claim 6.

The prior art does not teach or suggest “further comprising adjusting a transmission rate to an updated transmission rate based, at least in part, on the first battery level and transmitting a second message according to the updated transmission rate” as set forth in claim 4 and in combination with claims 5.



The prior art does not teach or suggest “further comprising causing a performance of one or more of: using at least a portion of the first data or the second data for generating a bill; causing at least a portion of one or more of the first data or the second data to be stored; transmitting a consumption value obtained from one or more of the first data or the second data; triggering an alarm condition associated with the battery powered device; transmitting at least a portion of the first data; transmitting at least a portion of the second data; or transmitting third data to the battery powered device” as set forth in claim 10.

The prior art does not teach or suggest “the first device and the second device are the same device, and wherein the first data is a first bubble-up message transmitted by the battery powered device, and the second data is a second bubble-up message transmitted by the battery powered device” as set forth in claim 11.

The prior art does not teach or suggest “wherein the second data fields of the second data exclude a consumption data field that indicates a consumption of the battery powered device” as set forth in claim 12.

The prior art does not teach or suggest “further comprising transmitting third data, the third data indicating that the first device has received the first data” as set forth in claim 14.

The prior art does not each or suggest “further comprising transmitting third data, the third data including a request that the battery powered device transmit additional data” as set forth in claim 15.

The prior art does not teach or suggest “comprising receiving third data associated with the battery powered device, wherein the third data includes a consumption data field and wherein the third data is generated based, at least in part, on a change in a value associated with the consumption data field” as set forth in claim 16.

The prior art does not teach or suggest “determining, at a second time, one or more criteria associated with the device, wherein the one or more criteria include one or more of a second battery level of the battery or a second length of time the device has been in service; selecting a subset of the one or more data fields to include within a second message based, at least in part, on the second battery level; generating the second message that includes the subset of the one or more data fields, wherein the subset of the one or more data fields includes a second protocol identifier that provides an indication of the subset of the one or more data fields included within the second message and the device identifier field that identifies the device; and causing the second message to be transmitted to the one or more collection devices” as set forth in claim 18 in combination with dependent claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852